—Order and judgment unanimously affirmed without costs. Memorandum: Plaintiff commenced this action to recover damages for injuries that he sustained during a tackle football game organized and played by students of two competing residence halls at defendant college. Supreme Court properly granted defendant’s motion for summary judgment dismissing the complaint. The record establishes that plaintiff assumed the risk of his injuries as a matter of law (see, Turcotte v Fell, 68 NY2d 432, 438-441). Plaintiff, an experienced football player, was aware that “being tackled in a violent manner is an inherent part of football” (Hunt v Skaneateles Cent. School Dist., 227 AD2d 939; see, Benitez v New York City Bd. of Educ., 73 NY2d 650, 658-659). Contrary to plaintiff’s contention, the injury-causing tackle did not involve a “flagrant infraction [ ] unrelated to the normal method of playing the game and done without any competitive purpose” that would render inapplicable the doctrine of assumption of risk (Turcotte v Fell, supra, at 441; see, Barton v Hapeman, 251 AD2d 1052). (Appeal from Order and Judgment of Supreme Court, Yates County, Falvey, J. — Summary Judgment.) Present — Green, J. P., Hayes, Wisner, Scudder and Lawton, JJ.